DETAILED ACTION
This Non-Final Office Action is in response to amendments filed 6/8/2022.
Claims 1, 8, 11, 15, 17, 18, and 20 have been amended.
Claims 6, 7, 9, and 10 have been canceled.
Claim 21 is a new claim.
Claims 1-5, 8, and 11-21 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/8/2022 has been considered by the examiner.
Response to Arguments
With respect to the Remarks filed 6/8/2022, Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, a new reference has been applied to teach the contended features.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 11-16, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cudak et al. (US 2015/0233719 A1), hereinafter Cudak, in view of Bichacho (US 2017/0221150 A1), hereinafter Bichacho.
Claim 1
Cudak discloses the claimed computer-implemented method for identifying a vehicle operator in an autonomous vehicle (see at least Figure 5; Figure 2, depicting autonomous vehicle 70), comprising:
determining, by one or more processors (i.e. processor 12 in Figure 1), the identity of the vehicle operator (see at least ¶0038, with respect to steps 102 and 106 of Figure 5, regarding the determination of whether a primary user or secondary user is identified in the autonomous vehicle, where the computer system 10 determines the identification via detectors 26, as described in ¶0031; ¶0037, with respect to Figure 4, regarding the stored identification parameters that provides a fifth column 95 for the types of identifying information to be used on each authorized user 91), and
limiting, by the one or more processors, operation of the vehicle based on the identity of the operator (see at least ¶0038, with respect to step 108 of Figure 5, regarding the limitation of one or more of the functions of the autonomous vehicle when the primary user is not present; ¶0034, with respect to Figure 3, regarding the stored preferences defining the limitations of the functions of the autonomous vehicle for each authorized user 81; ¶0018-0019, regarding examples of limitations).
Cudak does not further disclose:
determining, by the one or more processors, a vehicle operator profile based upon the determined identity of the vehicle operator, wherein the vehicle operator profile includes one or more risk levels associated with the vehicle operator; 
determining, by the one or more processors, an insurance policy associated with the vehicle; 
monitoring, by the one or more processors, information regarding operation of the autonomous or semi-autonomous vehicle based upon operating data, including data from one or more sensors disposed within the autonomous or semi-autonomous vehicle: 
determining, by the one or more processors, one or more risk levels associated with the vehicle operator based upon the information regarding operation of the autonomous or semi-autonomous vehicle; and 
adjusting, by one or more processors, the vehicle operator profile, including the risk levels associated with the vehicle operator, based upon the monitored information regarding operation of the autonomous or semi-autonomous vehicle: 
adjusting, by the one or more processors, the insurance policy based upon the operator profile, including the one or more risk levels associated with the vehicle operator; and 
repeating, at least one time during operation of the vehicle by the vehicle operator, the steps of adjusting the vehicle operator profile and adjusting the insurance policy.
However, Bichacho discloses the known technique in which the processors associated with central unit 201 and client terminal 203 in Figure 2 (similar to the one or more processors taught by Cudak) performs determining a vehicle operator profile (i.e. user profile), wherein the vehicle operator profile includes one or more risk levels associated with the driver (similar to the vehicle operator taught by Cudak) (see ¶0071, regarding that user profiles are stored in database 217 so as to define a current insurance rate for the user and a history of driving behavior parameters in previous rides and their scores, where ¶0052-0069 teaches the various driving behavior parameters that are scored pertaining to “risk,” e.g., reaction time, safety belt compliance, etc.). It is clear that in step 102 of Figure 1, as discussed in ¶0077, the determination of the current insurance rate from the user profile requires a “determination of the identity of the driver,” so as to select from the plurality of user profiles stored in database 217.
Bichacho further discloses that the processors perform determining an insurance policy associated with the vehicle (similar to the vehicle taught by Cudak) (see at least ¶0077, with respect to step 102 of Figure 1, regarding the determining of a current insurance rate based on the user profile of the drive, where the current insurance rate for the user is defined in an insurance policy stored in association with the user profile in database 206, as described in ¶0071). It is clear that in step 102 of Figure 1, as discussed in ¶0077, the determination of the current insurance rate from the user profile requires a “determination of the insurance policy,” given that a selection is made from the plurality of user profiles stored in database 217, where each user profile includes an insurance policy. Further, the vehicle of Bichacho may reasonably be interpreted as “semi-autonomous,” due to the disclosure of driver assistance systems, such as Distronic Plus in ¶0075 that is known to perform semi-autonomous control.
Bichacho further discloses that the processors perform:
monitoring information regarding operation of the vehicle based upon operating data, including data from one or more sensors disposed within the vehicle (see at least ¶0078-0080, with respect to step 103 of Figure 1, regarding driving parameter sensor parameters are gathered by client module 202, where the client terminal 203 is defined as being part of a processor-based subsystem integrated with the vehicle subsystems);
determining one or more risk levels (i.e. scores of driving behavior parameters) associated with the driver based upon the information regarding operation of the vehicle (see ¶0052-0069, regarding the scoring of various driving behavior parameters determined from driving parameter sensors that pertain to “risk,” e.g. reaction time, safety belt compliance, etc.); and 
adjusting the vehicle operator profile, including the risk levels associated with the driver, based upon the monitored information regarding operation of the vehicle (see ¶0080, regarding the scoring of driving behavior parameters is performed continuously during the ride; ¶0081-0083, regarding that the insurance rate update determined from the scored driving behavior parameters is sent to the central unit 201 for updating the respective user profile at database 206); 
adjusting the insurance policy based upon the operator profile, including the one or more risk levels associated with the driver (see ¶0081-0083, with respect to step 106 of Figure 1, regarding the determination of an update to the insurance rate based on scored driving behavior parameters, where the updates are displayed to the driver in step 107 and sent to the central unit 201 for updating the respective user profile at database 206); and
repeating, at least one time during operation of the vehicle by the driver, the steps of adjusting the vehicle operator profile and adjusting the insurance policy (see ¶0079-0083, with respect to step 104 of Figure 1, regarding that the updating of the insurance rate and user profile occur in response to a ride insurance recalculation event, such as a driven distance, end of a period, or number of detected mal driving events). It is clear that a “ride insurance recalculation event” may occur multiple times over a ride, e.g., when the distance of the ride comprises multiples of the “driven distance” defined as the ride insurance recalculation event in ¶0079. 
In Cudak, the identity of the vehicle operator is determined by on-board vehicle sensors that detect the occupants. In Bichacho, the identity of the vehicle operator is inherently determined as the driver associated with the insurance policy. However, it is the technique of adjusting an insurance policy based on a vehicle operator profile that includes risk levels associated with the vehicle operator, where the risk levels are adjusted based on the operation of the vehicle, that is modified by Bichacho; therefore, the method of identifying the vehicle operator does not influence this combination.
Since the systems of Cudak and Bichacho are directed to the same purpose, i.e. vehicle operation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cudak to further determine, by the one or more processors, a vehicle operator profile based upon the determined identity of the vehicle operator, wherein the vehicle operator profile includes one or more risk levels associated with the vehicle operator, determine, by the one or more processors, an insurance policy associated with the vehicle, monitor, by the one or more processors, information regarding operation of the autonomous or semi-autonomous vehicle based upon operating data, including data from one or more sensors disposed within the autonomous or semi-autonomous vehicle, determine, by the one or more processors, one or more risk levels associated with the vehicle operator based upon the information regarding operation of the autonomous or semi-autonomous vehicle, and adjust, by one or more processors, the vehicle operator profile, including the risk levels associated with the vehicle operator, based upon the monitored information regarding operation of the autonomous or semi-autonomous vehicle, adjust, by the one or more processors, the insurance policy based upon the operator profile, including the one or more risk levels associated with the vehicle operator, and repeat, at least one time during operation of the vehicle by the vehicle operator, the steps of adjusting the vehicle operator profile and adjusting the insurance policy, in light of Bichacho, with the predictable result of providing a personalized insurance rate to the driver (¶0004 of Bichacho).
Claim 2
Cudak further discloses that limiting operation of the vehicle includes causing, by the one or more processors, the autonomous vehicle not to operate in cases when no primary or secondary users are in the vehicle. As discussed in ¶0034-0036, Cudak teaches that all authorized users are stored in the table depicted in Figure 4, where the primary user does not have any limitations on the functions of the autonomous vehicle, and secondary users are only allowed limited operations, as depicted in Figure 3. It is clear that users that are not listed in Figure 4 are not permitted to operate the autonomous vehicle.
Claim 3
Cudak further discloses that limiting operation of the vehicle includes causing, by the one or more processors, the autonomous or semi-autonomous vehicle to1 US. 125793986.01 SF-32060/49070C-CON2engage one or more autonomous operation features to operate the autonomous vehicle (see at least ¶0034-0036, with respect to Figures 3 and 4, regarding secondary users are limited on the use of the autonomous vehicle when the primary user is not in the vehicle, while primary users do not have any limitations on the functions of the autonomous vehicle; Figure 3, depicting the operations of the secondary users). 
Claim 4
Cudak further discloses that the identity of the vehicle operator is determined either to be a known vehicle operator or an unknown vehicle operator, and wherein limiting, by the one or more processors, operation of the vehicle is performed when the vehicle operator is an unknown vehicle operator in cases when no primary or secondary users are in the vehicle. As discussed in ¶0034-0036, Cudak teaches that all authorized users are stored in the table depicted in Figure 4, where the primary user does not have any limitations on the functions of the autonomous vehicle, and secondary users are only allowed limited operations, as depicted in Figure 3. It is clear that users that are not listed in Figure 4 are not permitted to operate the autonomous vehicle; therefore, “unknown vehicle operators” are limited in operating the vehicle.
Claim 5
Cudak further discloses that by the one or more processors, determining that the vehicle operator is not authorized to operate the autonomous vehicle, wherein limiting, by the one or more processors, operation of the vehicle is performed when the vehicle operator is determined not to be authorized to operate the autonomous vehicle in cases when no primary or secondary users are in the vehicle. As discussed in ¶0034-0036, Cudak teaches that all authorized users are stored in the table depicted in Figure 4, where the primary user does not have any limitations on the functions of the autonomous vehicle, and secondary users are only allowed limited operations, as depicted in Figure 3. It is clear that users that are not authorized as primary or secondary users in Figure 4 are not permitted to operate the autonomous vehicle; therefore, “not authorized vehicle operators” are limited in operating the vehicle.
Claim 11
Bichacho further discloses adjusting one or more of a plurality of insurance policies associated with the vehicle based upon the identity of the 3driver and the one or more risk levels associated with the vehicle operator, wherein the one or more of a plurality of insurance policies are further associated with the driver (see ¶0071, regarding that a plurality of insurance policies are stored in database 206; ¶0081-0083, with respect to step 106 of Figure 1, regarding the determination of an update to the insurance rate based on scored driving behavior parameters, where the updates are displayed to the driver in step 107 and sent to the central unit 201 for updating the respective user profile at database 206).
Claim 12
Cudak further discloses that a request to identify the vehicle operator is generated automatically upon an attempt to start the autonomous vehicle, given that the operation of the autonomous vehicle is limited to authorized primary and secondary users (see at least Figures 4 and 5). It is clear that if an authorized user is not present, the autonomous vehicle will not operate, and therefore, identification of the vehicle operator is required on an attempt to start the vehicle. Since identification is detected by voice, weight, and facial sensors, as described in ¶0031, it is clear that identification is performed automatically.
Claim 13
Cudak further discloses identifying information regarding the vehicle operator includes characteristic data associated with following: height, weight, age, sex, eye color, hair color, voice, finger print, or physiological identifying information (see at least ¶0031, regarding the identification of voice, weight, or facial features; Figure 4, depicting the types of identifying information for each authorized user).
Claim 14
Cudak further discloses receiving, by the one or more processors, an authorization signal indicating at least a limited authorization of the vehicle operator to operate the autonomous vehicle (see at least ¶0038, regarding the determination of whether the primary user is present in the autonomous vehicle), and enabling, by one or more processors, additional operation of the autonomous vehicle by the vehicle operator in response to the authorization signal (see at least ¶0021, regarding the primary user inputs preferences to define authorization for secondary users). In Cudak, the primary user has “at least a limited authorization,” such that upon authorization of the primary user, the primary user is capable of “enabling additional operation” to secondary users.
Claim 15
The combination of Cudak and Bichacho discloses the claimed computer system (i.e. computer system 10 in Figure 1 of Cudak) for identifying a vehicle operator in an autonomous vehicle (see at least Figure 5 of Cudak), comprising:
one or more processors (i.e. processor 12); 
one or more sensors (i.e. detectors 26) disposed within the autonomous vehicle and 4communicatively connected to the one or more processors (see at least ¶0031); and
a program memory (i.e. memory 14) coupled to the one or more processors and storing executable instructions (see at least ¶0032) that when executed by the one or more processors cause the computer system to perform the method discussed in the rejection of claim 1.
Claims 16 and 19
Cudak further discloses that the executable instructions cause the computer system to cause the autonomous vehicle to perform one of the following functions: (i) not to operate or (ii) engage one or more autonomous operation features to operate the autonomous vehicle (see at least ¶0034-0036, with respect to Figures 3 and 4, regarding secondary users are limited on the use of the autonomous vehicle when the primary user is not in the vehicle, while primary users do not have any limitations on the functions of the autonomous vehicle; Figure 3, depicting the operations of the secondary users). See the rejections of claims 2 and 3.
Claim 18
The combination of Cudak and Bichacho discloses the claimed tangible, non-transitory computer-readable medium (see ¶0040-0042 of Cudak) storing executable instructions for identifying a vehicle operator in an autonomous vehicle (see at least Figure 5 of Cudak) that, when executed by at least one processor (i.e. processor 12) of a computer system (i.e. computer system 10 in Figure 1 of Cudak), cause the computer system to perform the method discussed in the rejection of claim 1.
Claim 21
Bichacho further discloses recording the information regarding operation of the vehicle, including manual operation commands by the vehicle operator (see at least ¶0052, regarding the driving parameter sensors that relate to the driving behavior of a certain driver; ¶0053-0069, regarding the various driving behavior parameters that are measured).
Claims 8, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cudak in view of Bichacho, and in further view of Augustine et al. (US 10,783,587 B1), hereinafter Augustine.
Claim 8
Bichacho further discloses adjusting the insurance policy further includes determining a cost associated with operation of the vehicle based upon operation by the driver (see at least ¶0081-0082, regarding the update of the insurance rate, which is either a cost increase or decrease, based on driving behavior parameters, as described in ¶0053-0069), wherein the cost is based at least in part upon one or more of the following: duration of vehicle operation or distance of vehicle operation (see ¶0078, regarding that the ride insurance recalculation event is an end of a period or driven distance; ¶0072, regarding that the ride score is weighted relatively to the distance driven in the ride, where the score is used to update the insurance rate, as described in ¶0080-0083).
Bichacho does not further disclose that the cost is determined based upon operation by one or more autonomous operation features disposed within the autonomous or semi-autonomous vehicle. However, Bichacho discloses the vehicle as semi-autonomous (see ¶0075), as discussed in the rejection of claim 1, and therefore, it would be obvious to include the detected operation of autonomous features of the vehicle into the driving behavior parameters, in light of Augustine.
Specifically, Augustine discloses adjusting an insurance policy by determining a premium (similar to the cost taught by Bichacho) based on operation by one or more autonomous operation features disposed within the vehicle (see col. 18, lines 33-39, with respect to Figure 3, regarding that the property of the insurance policy determined in step 304 is a premium of the insurance policy; col. 16, line 41-col. 18, line 39, regarding that the vehicle operational data includes an identifier that the vehicle is engaged in autonomous driving and a status of the vehicle’s user-operated controls).
Since the systems of Bichacho and Augustine are directed to the same purpose, i.e. adjusting an insurance policy of a driver, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bichacho, such that adjusting the insurance policy further includes determining a cost associated with operation of the autonomous or semi-autonomous vehicle based upon operation by one or more autonomous operation features disposed within the autonomous or semi-autonomous vehicle, in light of Augustine, with the predictable result of determining vehicle insurance of vehicles that have engaged in autonomous driving features (col. 1, lines 16-20 of Augustine) and allocate liability to the responsible parties (col. 36, lines 26-48 of Augustine).
Claims 17 and 20
Bichacho further discloses to record the information regarding operation of the vehicle, including manual operation commands by the driver (see at least ¶0052, regarding the driving parameter sensors that relate to the driving behavior of a certain driver; ¶0053-0069, regarding the various driving behavior parameters that are measured), and adjust the insurance policy based upon the recorded information regarding operation of the vehicle, wherein the insurance policy is adjusted based -6-Appln. No.: 17/074,397upon operation by the driver (see at least ¶0081-0082, regarding the update of the insurance rate, which is either a cost increase or decrease, based on driving behavior parameters, as described in ¶0053-0069).
Bichacho does not further disclose that the insurance policy is adjusted based upon operation by one or more autonomous operation features disposed within the autonomous or semi-autonomous vehicle. However, Bichacho discloses the vehicle as semi-autonomous (see ¶0075), as discussed in the rejection of claim 1, and therefore, it would be obvious to include the detected operation of autonomous features of the vehicle into the driving behavior parameters, in light of Augustine.
Specifically, Augustine discloses adjusting an insurance policy based on operation by one or more autonomous operation features disposed within the vehicle (see col. 18, lines 33-39, with respect to Figure 3, regarding that the property of the insurance policy determined in step 304 is a premium of the insurance policy; col. 16, line 41-col. 18, line 39, regarding that the vehicle operational data includes an identifier that the vehicle is engaged in autonomous driving and a status of the vehicle’s user-operated controls).
Since the systems of Bichacho and Augustine are directed to the same purpose, i.e. adjusting an insurance policy of a driver, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bichacho, such that the insurance policy is adjusted based upon operation by one or more autonomous operation features disposed within the autonomous or semi-autonomous vehicle, in light of Augustine, with the predictable result of determining vehicle insurance of vehicles that have engaged in autonomous driving features (col. 1, lines 16-20 of Augustine) and allocate liability to the responsible parties (col. 36, lines 26-48 of Augustine).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661